DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
  	The amendment filed on 02/18/2021 has been entered.  No claims have been added or cancelled.  Claims 1-12 remain pending in this application.  Applicant’s amendment to claims have overcome the claims objection, as previously set forth in the Non-Final Office action mailed 11/13/2020.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

 	Claims 1-2, 4-5, 7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki (US Pub 2018/0339597) in view of Li (US Pub 2010/0250041).
 	Regarding claims 1 and 12, Kruszelnicki discloses a control method for the charging of a battery (fig. 1, element 46 and ¶ 0055) of a vehicle (¶ 0062; can be plug-in hybrid vehicles), the control method comprising steps of: 
 	connecting a diagnostic device (fig. 1, element 18) to a control unit (comprises: fig. 1, element 44; BMS of a Hybrid control unit) of the vehicle and a battery charger (includes/comprises fig. 1, element 24) to a battery of the vehicle (46); 
 	requesting a parameter of the battery of the vehicle from the engine control unit by the diagnostic device (¶ 0057; the controller 18 is in operational communication with the BMS 44 such that data including: the state of charge of the battery pack 46, temperature of the battery pack 46, etc); 
 	receiving the parameter of the battery of the vehicle by the diagnostic device (¶ 0057 and fig. 1); 
 	transmitting the parameter of the battery of the vehicle by the diagnostic device to a battery charger (¶ 0053; the power regulator/pulse modulator 20 adjusts the amount of power that will go to the batteries/battery pack of the electric vehicle and executes pulse charging of the electric vehicle, as instructed by the controller 18.  Therefore, the three-phase transformer 22 further adjusts the voltage to a desired level, as directed by the controller 18 [e.g., 400V or 800V depending on the battery voltage of the vehicle 40 being charged] after identifying the need of the battery pack); 
 	configuring the battery charger to charge the battery of the vehicle (¶ 0054; rectifying the voltage to the proper threshold to safely charge the vehicle 40 by the rectifier 24), 
 	wherein the step of configuring comprises a step of establishing a charging model (¶ 0053-0054; for example, the controller is able to  select between 400V or 800V depending on the battery voltage of the vehicle 40 being charged) according to a best fit matching of the received parameter (e.g., 400V or 800V) of the battery of the vehicle.
 	However, Kruszelnicki does not expressly disclose the control unit of the hybrid vehicle is an engine control unit. 
 	Li further discloses an existing hybrid electric vehicle further includes a hybrid control unit (HCU), a battery management system (BMS), an engine management system (EMS), a motor control unit (MCU), etc. in ¶ 0033.  Therefore, when the BMS feeds back battery related parameters to a HCU, the HCU is able to send a torque request to an EMS and the MCU upon reception of a power request…finally wheels to drive the vehicle to run in ¶ 0048.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki to incorporate with the teaching of Li by having the hybrid control unit, the engine management system and the motor control unit in the invention of Kruszelnicki, because it would be advantageous to limit current of the battery within a range for normal operation and further prolong the service life of the battery pack.

    PNG
    media_image1.png
    740
    1460
    media_image1.png
    Greyscale

 	Regarding claim 2, Kruszelnicki discloses wherein the step of configuring comprises an indication on the connection of the battery charger to the battery of the vehicle (¶ 0057; the controller 18 is in operational communication with the BMS 44 such that data including the state of charge of the battery pack, etc.   When the controller 18 is able to receive the battery pack parameters, it indicates the vehicle is correctly connected).
 	Regarding claim 4, Kruszelnicki discloses wherein the indication indicates whether the condition of the battery of the vehicle is good or defective (¶ 0057; the BMS is able to monitor the state of health of the battery pack).
 	Regarding claim 5, Kruszelnicki discloses the control method further comprising evaluating a charging level of the battery of the vehicle (¶ 0057; further monitors the state of charge of the battery pack).
 	Regarding claim 7, Kruszelnicki discloses the control method further comprising managing a charging current based on the vehicle consumption (see fig. 3 and ¶ 0053; the controller 18 is configured to manage charging current and voltage).
 	Regarding claim 11, Kruszelnicki further discloses the control method further comprising automatically powering on the battery charger after a power interruption (fig. 1, element 26; Pulse charge module with a plurality of relaxation time.  Therefore, the battery charger is able to automatically receiving power after the relaxation time).
	
 	Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki in view of Li as applied to claim 2 above, and further in view of Brown et al. US Pub 2012/0206100 (hereinafter Brown).
 	Regarding claim 3, Kruszelnicki in view of Li fails to teach wherein the indication indicates whether the connection of the battery charger to the battery of the vehicle is correct or incorrect.
 	However, Brown discloses an electric vehicle supply circuit includes a controller or other logic can also provide information to a user regarding the status of the power source wiring.  When the controller can cause an LED or other indicator on an EVSE system to flash in different modes to indicate correct/incorrect ground monitor and/or polarity reversal conditions in ¶ 0145.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in view of Li to incorporate at least one or more indicators to indicate correct/incorrect ground monitor and/or polarity reversal conditions in the EVSE as suggested by Brown, because it would be advantageous to provide an additional margin of safety by enabling the indicator to indicate unsafe condition.

 	Regarding claim 6, Kruszelnicki discloses wherein the indication indicates whether the condition of the battery of the vehicle is correct or incorrect (¶ 0057; the BMS is able to monitor the state of health of the battery pack).
 	
 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki in view of Li as applied to claim 1 above, and further in view of Rizzo (US Pub 2011/0057624).
 	Regarding claim 8, Kruszelnicki in view of Li fails to disclose the control method further comprising entering a floating mode on a condition that the battery is fully charged.
 	However, Rizzo further discloses a battery charging method further includes a float charger process.  The float charge process can be utilized to maintain the battery in a substantially fully charged state as suggested by Rizzo in ¶ 0032.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in view of Li to incorporate a float charge process in the system as suggested by Rizzo, because it would be advantageous to extend the service time of the battery while in use.
	
 	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki in view of Li as applied to claim 1 above, and further in view of Boggs et al. US Pub 2002/0068998 (hereinafter Boggs).
 	Regarding claim 9, Kruszelnicki in view of Li fails to teach the control method further comprising further comprising detecting an engine start.

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in view of Li to incorporate with the teaching of Boggs by having a vehicle system controller in the system, because it would be advantageous to reduce losses associated with converting energy into and out of chemical energy in the battery. 
	Regarding claim 10, Kruszelnicki discloses the control method further comprising discontinuing charging the battery (¶ 0082).

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        04/12/2021